Citation Nr: 0927326	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  08-12 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether the Veteran's disabilities that resulted from a 
May 6, 2007 motor vehicle accident were the result of his own 
willful misconduct.

2.  Entitlement to service connection for left eye removal.

3.  Entitlement to service connection for a right wrist 
disorder.

4.  Entitlement to service connection for anxiety and 
depression.

5.  Entitlement to service connection for 
costochondritis/Tietze's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to 
December 1993 and from May 1997 to October 2007.  This matter 
comes properly before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Sioux Falls, South 
Dakota (RO).

In June 2009, the Veteran submitted a request to withdraw an 
appeal for service connection for posttraumatic stress 
disorder (PTSD) because he was "satisfied with the recent 
decision of adjustment disorder."  The evidence of record 
does not show that a claim for PTSD was ever filed, let alone 
properly appealed to the Board, nor is there any evidence of 
record that service connection has otherwise already been 
granted for a psychiatric disorder.  For VA purposes, a claim 
for service connection for PTSD requires that different 
criteria be met than a claim for other psychiatric disorders.  
As such, it is inappropriate for the Board to consider the 
Veteran's June 2009 withdrawal of a PTSD claim to apply to 
the claim of entitlement to service connection for anxiety 
and depression which is currently on appeal.  As such, the 
claim of entitlement to service connection for anxiety and 
depression will be adjudicated herein.

The issue of entitlement to service connection for 
costochondritis/Tietze's syndrome is addressed in the Remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center, in Washington, DC.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The military line of duty determination is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.

2.  The evidence of record shows that the Veteran's 
disabilities that resulted from a May 6, 2007 motor vehicle 
accident were incurred as a direct result of an act of 
willful misconduct.

3.  The Veteran's left eye removal is not considered to have 
been incurred in the line of duty and is considered to have 
been incurred as a direct result of an act of willful 
misconduct.

4.  The Veteran's right wrist disorder is not considered to 
have been incurred in the line of duty and is considered to 
have been incurred as a direct result of an act of willful 
misconduct.

5.  The medical evidence of record shows that the Veteran's 
currently diagnosed anxiety and depression was caused by 
alcohol abuse and aggravated by a May 2007 motor vehicle 
accident.  


CONCLUSIONS OF LAW

1.  The Veteran's disabilities that resulted from a May 6, 
2007 motor vehicle accident were the result of his own 
willful misconduct.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.301 (2008).

2.  Left eye removal was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2008).

3.  A right wrist disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 
(2008).

4.  Anxiety and depression was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in November 2007 satisfied the 
duty to notify provisions.  An additional letter was also 
provided to the Veteran in April 2008, after which the claims 
were readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service 
treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.  VA 
examinations were provided to the Veteran in connection with 
his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.


Willful Misconduct

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

No compensation shall be paid if the disability resulting 
from injury or disease in service is a result of the 
Veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002).  Direct service 
connection may be granted only when a disability or cause of 
death was incurred or aggravated in line of duty, and not the 
result of the Veteran's own willful misconduct.  38 C.F.R. 
§ 3.301.

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  An action will be 
willful misconduct if it involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  However, a mere technical 
violation of police regulations or ordinances will not per se 
constitute willful misconduct.  Willful misconduct will not 
be determinative unless it is the proximate cause of injury, 
disease or death.  38 C.F.R. § 3.1(n).  A service department 
finding that injury, disease or death was not 


due to misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  Id. 

VA regulations state that no compensation shall be paid if a 
disability is the result of alcohol abuse.  An injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in the line 
of duty if such injury or disease was a result of the abuse 
of alcohol or drugs by the person on whose service benefits 
are claimed.  38 C.F.R. § 3.301(a).  For the purpose of this 
regulation, alcohol abuse means the use of alcoholic 
beverages over time, or such excessive use at any one time, 
sufficient to cause disability to or death of the user; drug 
abuse means the use of illegal drugs (including prescription 
drugs that are illegally or illicitly obtained), the 
intentional use of prescription or non-prescription drugs for 
a purpose other than the medically intended use, or the use 
of substances other than alcohol to enjoy their intoxicating 
effects.  38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 
38 C.F.R. § 3.1(m).  Furthermore, VA's General Counsel has 
ruled that direct service connection for a disability which 
results from a claimant's own abuse of alcohol or drugs is 
precluded for purposes of all VA benefits where, as here, the 
claim was filed after October 31, 1990.  See VAOPGCPREC 7-99, 
64 Fed. Reg. 52375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 
31263 (1998).

The evidence of record shows that the Veteran was involved in 
a traffic accident on May 6, 2007 at 3:30 a.m.  The evidence 
of record includes extensive information on the sequence of 
events which led up to this accident.  The evidence shows 
that the Veteran was the Command Duty Office on watch from 
May 1st through May 7th, including the entire time period of 
the events which led to the accident.  The Veteran was 
witnessed drinking alcohol by another service member on May 
4th at a party.  On the evening of May 5th, the Veteran and 
his wife were drinking alcohol at their residence and got 
into a disagreement which resulted in the Veteran leaving the 
residence.  While driving away from the residence, the 
Veteran struck his wife's vehicle.  In the early hours of May 
6th, the Veteran stopped his vehicle in the westbound lanes 
of a highway, exited the vehicle, and stood behind it.

Another vehicle, with two occupants, approached the Veteran's 
vehicle, swerved to avoid it, and then stopped to offer 
assistance to the Veteran.  At this time, the vehicle's head 
and tail light were on, but the flashing lights, turn 
signals, and brake lights were not on.  The passenger exited 
the vehicle and offered to help the Veteran, during which 
time the Veteran told the passenger that he was drunk.  The 
Veteran refused the passenger's offers to help push the 
vehicle off the road and instead insisted on being towed.  At 
this point, the driver of the other vehicle noticed another 
approaching vehicle and warned the passenger and the Veteran.  
The passenger told the Veteran to move out of the road, at 
which point the Veteran walked from behind the vehicle to the 
front of the vehicle, but remained in the roadway.  At this 
point, the approaching vehicle struck the Veteran's car from 
behind, which resulted in the Veteran being run over both by 
his own vehicle and by the striking vehicle.  As a result of 
this accident, the Veteran sustained numerous injuries.

In the February 2008 appeal to the Board, the Veteran stated 
that his injuries were not the result of willful misconduct.

I was hit by a drunk diver from the rear 
of my vehicle.  There is no substantive 
or definitive evidence to prove I was 
intoxicated or drinking.  All charges 
were dismissed on the premise that there 
is no proof of intoxication.  I was not 
even operating a vehicle I was outside my 
vehicle w[ith] two tires on the soft 
shoulder when the vehicle hit me [and] I 
was run over.

Despite the Veteran's statements to the contrary, the 
evidence of record overwhelming shows that the Veteran was 
drinking alcohol immediately prior to the accident.  

The passenger who attempted to help the Veteran testified 
that when he asked whether the Veteran wanted assistance to 
push his vehicle out of the road, the 


Veteran replied, "No, can you hook up my Jeep and pull me... 
I'm drunk."  The driver testified that the Veteran was 
"standing besides the Jeep in the middle of the road" and 
that the passenger "did not know if [the Veteran] was crazy 
or what."  A police officer who arrived at the scene of the 
accident "detected the smell of alcohol on [the Veteran's] 
person."  The police accident report stated that the Veteran 
was under the influence of alcohol and was standing in the 
roadway at the time of the accident.  The contributing 
factors were driving under the influence, parked improperly, 
driver's condition, and driver's vehicle.  Blood alcohol 
levels were tested at that time, but the results were never 
completed.  A May 6, 2007 private emergency room report 
stated that the Veteran was admitted to the trauma center 
"with alcohol on breath."  At 11:00 am, another service 
member arrived at the hospital, where the Veteran's wife told 
him that "she and her husband . . . had been drinking, had a 
disagreement and her husband left their house."

A subsequent military line of duty investigation report 
stated that military regulations required that "personnel 
shall refrain from the consumption of alcoholic beverages 
during any period of official watch or duty for at least 12 
hours immediately preceding commencement of duty status."  
The line of duty investigation opined that the Veteran 
"consumed alcohol while standing watch as the Command Duty 
Officer," and "was under the influence of alcohol while 
driving his vehicle, endangering the lives of others and 
contributed to the cause of his injury."

In September 2007, the Veteran pled guilty to improper 
parking, impeding the flow of traffic, and reckless driving, 
for which he was fined and received a suspended sentence of 
30 days.  The Veteran pled not guilty to the charges of 
public intoxication, obstruction of an intersection, having 
an open alcohol container in a vehicle, and driving while 
under the influence; these charges were dismissed.  The 
Veteran was discharged from military service in October 2007 
and the reason for the separation was listed as "misconduct 
(serious offense)."  In a transcript of an April 2008 
hearing before the RO, the Veteran reported that he had been 
drinking 


alcohol between 10:00 pm and 11:00 pm prior to the accident.  
The Veteran reported that he was on duty during this period 
of time "[b]ut there's nothing in our, in the instructions 
for our duty that says you can't drink."

Accordingly, the Veteran's previous statements that there was 
no evidence that he was drinking prior to the accident are 
overwhelmingly shown to be false.  The Veteran's consumption 
of alcohol prior to the accident was noted by a fellow 
service member, the Veteran's wife, and the Veteran admitted 
to it.  The passenger at the scene of the accident testified 
that the Veteran told him he was drunk.  The police officer 
and the physician who treated the Veteran both reported 
alcohol on the Veteran's breath.  The Veteran's statements 
that his military instructions did not prevent him from 
drinking are noted to be false by the military line of duty 
investigation which cited the specific regulation which 
forbids consumption of alcohol while on duty.  Furthermore, 
the line of duty investigation found that the Veteran had 
been drinking alcohol, that being under the influence of 
alcohol contributed to cause his injuries, and he was 
subsequently discharged from military service due to serious 
misconduct.

While the line of duty investigation found that the Veteran 
"was in the line of duty and his injuries were not due to 
his own misconduct," this finding is patently inconsistent 
with the facts and the requirements of laws administered by 
VA.  Indeed, the entire line of duty investigation report 
indicates serious incidents of misconduct, bad judgment, and 
violations of military regulations.  The seriousness of these 
incidents is substantiated by the Veteran's subsequent 
discharge from military service.  The line of duty report's 
finding that the Veteran's injuries were not due to his own 
misconduct are vastly inconsistent with the facts.

In addition, the Veteran's actions also qualify as willful 
misconduct for VA purposes.  The Veteran was alerted by a 
fellow service member who saw him drinking alcohol that he 
was on watch.  The Veteran subsequently admitted to 
intentionally drinking more alcohol the following night, 
indicating deliberate or intentional wrongdoing.  The Veteran 
then drove off in his vehicle after he had been 


drinking alcohol, hitting his wife's vehicle in the process, 
and eventually stopped his vehicle in the roadway of a multi-
lane highway without putting on any kind of flashing lights, 
flares, or other alerting devices.  Finally, the Veteran 
proceeded to stand in the roadway for a prolonged period of 
time, despite being alerted to the danger of that position by 
others.  This indicates wanton and reckless disregard of the 
probable consequences of his actions.  Furthermore, the 
Veteran's actions were far in excess of mere technical 
violations of police regulations or ordinances.  The Veteran 
was charged with numerous violations, and pled guilty to 
several, including reckless driving, for which he received a 
fine and a suspended jail sentence.  Finally, the Veteran's 
actions were considered sufficiently severe to warrant a 
discharge from military service due to serious misconduct.  
The Veteran's actions thus constituted "willful misconduct" 
for VA purposes.  See 38 C.F.R. § 3.1(n).  Accordingly, the 
evidence of record shows that the Veteran's disabilities that 
resulted from a May 6, 2007 motor vehicle accident were 
incurred as a direct result of an act of willful misconduct.

In addition, the Veteran's injuries were not incurred in the 
line of duty for VA purposes.  An injury or disease incurred 
during active military, naval, or air service shall not be 
deemed to have been incurred in the line of duty if such 
injury or disease was a result of the abuse of alcohol or 
drugs by the person on whose service benefits are claimed.  
38 C.F.R. § 3.301(a).  For the purpose of this regulation, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105 (West 2002); 
38 C.F.R. § 3.1(m).  Furthermore, VA's General Counsel has 
ruled that direct service connection for a disability which 
results from a claimant's own abuse of alcohol or drugs is 
precluded for purposes of all VA benefits where, as here, the 
claim was filed after October 31, 1990.  See VAOPGCPREC 7-99, 
64 Fed. Reg. 52375 (1999); VAOPGCPREC 2-98, 63 Fed. 


Reg. 31263 (1998).  In this case, the evidence of record 
shows that the Veteran's use of alcohol prior to the May 6, 
2007 accident was sufficiently excessive to cause disability 
to the user.  Accordingly, the evidence of record shows that 
the Veteran's disabilities that resulted from a May 6, 2007 
motor vehicle accident were not incurred in the line of duty.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Left Eye Removal and a Right Wrist Disorder

The medical evidence of record shows that the Veteran 
sustained an injury to the left eye as a result of the May 6, 
2007 motor vehicle accident.  This injury eventually resulted 
in an operation to remove the Veteran's left eye in July 
2007.

A December 2007 VA general medical examination report stated 
that the Veteran's claims file had been reviewed.  The 
Veteran reported "that his right wrist has been bothering 
him since the motor vehicle accident of May 2007, when he was 
run over by his vehicle after being rear ended by another 
vehicle.  He stated that 'Nobody looked at my hand.'"  After 
physical examination, the assessment was chronic right wrist 
sprain with an ununited navicular fracture secondary to the 
motor vehicle accident of May 2007.

The medical evidence of record clearly shows that the 
Veteran's left eye removal and right wrist disorder were 
caused by the May 6, 2007 motor vehicle accident.  As noted 
above, for VA purposes, these injuries are not considered to 
have been incurred in the line of duty and are considered to 
have been incurred as a direct result of an act of willful 
misconduct.  As such, service connection for left eye removal 
and a right wrist disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the Veteran's left eye 
removal and a right wrist disorder were incurred as a direct 
result of willful misconduct, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.

Anxiety and Depression

The Veteran's service treatment records include multiple 
reports of psychiatric complaints and diagnoses.

An April 1990 service treatment report stated that the 
Veteran reported falling asleep on watch and chronic 
inattention to detail.  After a review of the Veteran's 
history and a mental status examination, the diagnosis was 
significant emotional duress which impaired his judgment 
secondary to extreme stressors.

Psychiatric reports dated in May and June 1990 gave diagnoses 
of stress management.

A May 1991 service treatment report stated that the Veteran 
was in alcohol dependence treatment and was referred to rule 
out depression and alcohol dependence.  After a review of the 
Veteran's history and a mental status examination, the Axis I 
diagnoses were alcohol dependence and adjustment disorder.

A July 1992 service treatment report stated that the Veteran 
had previously completed Level II alcohol dependence 
treatment.  It was recommended that the Veteran be given an 
evaluation to rule out dependency.  A second July 1992 
service treatment report stated that the Veteran was seen to 
rule out alcohol dependency.  After a review of the Veteran's 
history and a physical examination, the assessment was 
alcohol abuse and poor stress management skills.  The plan 
included Level II alcohol treatment.

An October 1992 service treatment report stated that the 
Veteran was in Level II alcohol dependence treatment.  After 
physical examination, the assessment was alcohol abuse.


A June 1993 service treatment report stated that the Veteran 
was referred secondary to reports of excessive drinking.  The 
report stated that the Veteran had been through alcohol 
dependence treatment programs 3 times before.  After physical 
examination, the assessment was alcohol dependency.  The plan 
included Level III alcohol rehabilitation.

An August 1993 service treatment health report stated that 
the Veteran had satisfactorily completed a Level III alcohol 
dependence program.  After a review of the Veteran's history 
and a mental status examination, the diagnosis was alcohol 
dependence, in partial remission.

A May 2007 service treatment report stated that the Veteran 
complained of an altered mental status.  The examiner noted 
that the Veteran was status post motor vehicle accident and 
had injured his left eye.  The assessment was situational 
anxiety.  A May 2007 service treatment report dated the next 
day stated that the Veteran reported suicidal ideation for 
the previous 5 days.  After psychological evaluation, the 
impression was major depression, single episode, severe.

An August 2007 service treatment report stated that the 
Veteran's problems included suicidal ideation, major 
depression, single episode, severe, without psychotic 
features, and alcohol dependence.

In a September 2007 report of medical history, the Veteran 
stated that he had received counseling and been evaluated or 
treated for a mental condition.  He reported that this was 
"after accident [and] separation from wife."

After separation from military service, a December 2007 VA 
mental disorders examination report stated that the Veteran's 
claims file had been reviewed.  The Veteran denied a 
psychiatric history prior to military service.

He denied any adjustment problems in the 
military.  He does state the following, 
"The Navy taught me how to drink 
alcohol."  He states that the longer he 
stayed in the Navy, the more he started 
to drink and for longer periods and 
alcohol is what eventually accounted for 
him being kicked out of the Navy in May 
of 2007 after a motor vehicle 
accident. . . .

With respect to anxiety, he states that 
his first diagnosis of anxiety occurred 
in May of 2007.  This was after he was 
involved in the motor vehicle accident 
while he was still in the military.  
After that accident, he heard that he was 
going to lose his eye, lose his career 
and his family.  He was very worried 
about the type of discharge he was going 
to get . . .

With respect to his mood, he states that 
he was first diagnosed with depression in 
May of 2007 after his motor vehicle 
accident . . . At that time, his mood was 
down to a [two out of ten] and he had 
some fleeting suicidal thoughts.

The examiner stated that the only feature of anxiety that the 
Veteran met was mildly excessive worrying that was "not 
really affecting his life too much.  He has no other features 
of anxiety disorder so we will call him an anxiety disorder 
[not otherwise specified] at this time."  Similarly, the 
examiner stated that the Veteran "only meets about three to 
four criteria for depression and we will therefore call him a 
depression [not otherwise specified]."  The Veteran reported 
that his previous in-service psychiatric treatment in 1990, 
1991, 1992, and 1993 were all related to alcohol dependence.  
"During that time he mainly attended group sessions and he 
was never informed that he had any issues with anxiety or 
depression."  The Veteran did not report further psychiatric 
treatment until after the motor vehicle accident in 2007.  
After a further review of the Veteran's history and a mental 
status examination, the Axis I diagnoses were alcohol 
dependence, in early, full remission; anxiety disorder not 
otherwise specified; and depression not otherwise specified 
secondary to alcohol dependence and the consequences of his 
motor vehicle accident, mainly chronic pain and being 
discharged from the military.  The examiner concluded that 
the Veteran

does meet DSM IV criteria for anxiety 
disorder [not otherwise specified] and 
depression [not otherwise specified].  
His current anxiety and depression signs 
and symptoms are more than likely due to 
his military experience, mainly because 
he did experience some irritable mood for 
about four years.  This can be fairly 
likely due to his continued alcohol 
dependence but the signs and symptoms of 
depression and anxiety did get much worse 
after his motor vehicle accident[.]

The medical evidence of record shows that the Veteran's 
currently diagnosed anxiety and depression was caused by 
alcohol abuse and aggravated by a May 2007 motor vehicle 
accident.  The Veteran's service treatment records clearly 
show that alcohol dependence was diagnosed during military 
service.  While other psychiatric diagnoses were initially 
given, those diagnoses ceased after a short period of time, 
and various incarnations of alcohol dependency were the only 
diagnoses given thereafter.  While December 2007 VA mental 
disorders examination report stated that the Veteran has 
current diagnoses of anxiety and depression, the report also 
specifically stated that these disorders were "fairly likely 
due to his continued alcohol dependence."  As noted above, 
service connection is not warranted for any disease that is 
the result of the abuse of alcohol.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1, 3.301; VAOPGCPREC 7-99, 64 Fed. Reg. 52375.  
The medical evidence of record clearly shows that the 
Veteran's anxiety and depression were aggravated by a May 
2007 motor vehicle accident.  However, as noted above, for VA 
purposes all disabilities sustained from that accident are 
not considered to have been incurred in the line of duty and 
are considered to have been incurred as a direct result of an 
act of willful misconduct.  As such, service connection is 
not warranted for any increase in disability as a result of 
the May 2007 motor vehicle accident.

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed anxiety and depression were 
incurred in or aggravated by military service and that they 
are not related to alcohol abuse.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
he is not a physician, the Veteran is not competent to make a 
determination that that his currently diagnosed anxiety and 
depression were incurred in or aggravated by military service 
and that they are not related to alcohol abuse.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, the medical evidence 
of record shows that the Veteran's currently diagnosed 
anxiety and depression are related to alcohol abuse and were 
aggravated by a May 2007 motor vehicle accident.  As such, 
service connection for anxiety and depression is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record shows that the Veteran's currently diagnosed anxiety 
and depression are related to alcohol abuse and were 
aggravated by a May 2007 motor vehicle accident, the doctrine 
is not for application.  Gilbert, 1 Vet. App. 49.


ORDER

The Veteran's disabilities that resulted from a May 6, 2007 
motor vehicle accident were the result of his own willful 
misconduct.

Service connection for left eye removal is denied.

Service connection for a right wrist disorder is denied.

Service connection for anxiety and depression is denied.


REMAND

The Veteran seeks service connection for 
costochondritis/Tietze's syndrome.  The claim has previously 
been denied on the basis that the post-service medical 
evidence does not show a current diagnosis of 
costochondritis/Tietze's syndrome.  Specifically, the 
December 2007 VA general medical examination report stated 
that the "Veteran's service medical records show that he was 
seen once in 1993 with chest pain and was diagnosed with 
costochondritis that has resolved.  The Veteran reports that 
he hasn't had any further problems with chest pain or 
costochondritis since then."  This statement demonstrates 
that the Veteran's claims file was not properly reviewed in 
conjunction with this claim because the Veteran's service 
treatment records include multiple complaints of chest pain 
or costochondritis dated after 1993.

In a March 2006 service treatment report, the Veteran 
complained of chest pain or discomfort for the previous 3 
years.  After physical examination, the assessment was 
costochondritis (Tietze's syndrome).  In a May 2006 service 
treatment report, the Veteran reported a history of "chest 
wall aches."  In a September 2007 service report of medical 
history, the Veteran reported that he had pressure on his 
chest which caused shortness of breath.  In addition, in an 
April 2008 appeal to the Board, the Veteran stated that he 
continued to experience costochondritis.  Accordingly, the 
base for the December 2007 VA general medical examination 
report's findings regarding the Veteran's costochondritis are 
not based on a competent review of the evidence of record.  
The Board therefore concludes that an additional VA 
examination is needed to determine the existence and etiology 
of costochondritis/Tietze's syndrome.  38 C.F.R. §§ 3.326, 
3.327 (2008).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
examination to ascertain the etiology 
of any chest wall disorder, to include 
costochondritis or Tietze's syndrome, 
found.  The claims file must be made 
available to and reviewed by the 
examiner.  All tests or studies 
necessary to make this determination 
must be ordered.  Thereafter, based 
upon review of the service and 
post-service medical records, to 
specifically include the 2006 and 2007 
service treatment records, the examiner 
must provide an opinion as to whether 
any currently diagnosed chest wall 
disorder, to include costochondritis or 
Tietze's syndrome, is related to his 
military service.  If costochondritis 
or Tietze's syndrome is not found to 
exist, the examiner must state whether 
the disorder has permanently resolved, 
or whether it is likely to reoccur at 
any point in the future.  A complete 
rationale for all opinions must be 
provided.  If any opinion cannot be 
provided without resort to mere 
speculation, the examiner must 
specifically state this.  The report 
must be typed.

2.	The RO must notify the Veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

3.	After completing the above actions, the 
RO must then readjudicate the claim, 
taking into account any new evidence 
associated with the claims file.  
Thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


